Citation Nr: 1229721	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  03-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, secondary to service-connected right foot disability. 

2.  Entitlement to service connection for a bilateral hip disability, secondary to service-connected right foot disability. 

3.  Entitlement to service connection for a bilateral knee disability, secondary to service-connected right foot disability. 

4.  Entitlement to service connection for a right leg disability, secondary to service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2005, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determinations in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 

In June 2005 and May 2007, the Board remanded the claims for additional development.

In a May 2008 decision, the Board denied the Veteran's appeal as to the issues listed on the title page of the instant document.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2010, the Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the May 2008 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.

In February 2011, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran another VA examination.  The action specified in the February 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a low back disability, bilateral hip disability, bilateral knee disability, and right leg disability, which he has argued developed secondary to a service connected right foot disability.

The Board first remanded this case in June 2005 for a VA examination.  In October 2006 the Veteran underwent the examination but the examination was inadequate because the examiner did not provide the opinions that the Board had requested.  The Board again remanded the matter in May 2007 for an examination.  In July 2007, the Veteran underwent another VA examination but that examination report was returned by the Agency of Original Jurisdiction (AOJ) as inadequate because the examiner did not address whether the Veteran's claimed disabilities were permanently worsened (aggravated) by his service-connected right foot disability. 

In December 2007, the examiner provided an addendum to the report stating that because the Veteran's arthritis of the bilateral extremities was symmetrical, it was more consistent with age and not aggravated by his minor right foot condition. 

The Parties noted, in the joint motion, that July 2007 x-rays revealed degenerative changes and osteophytes in the right hip but normal joint space with no significant osteophyte change present in the left hip.  Of record is a report of July 2007 x-rays of the Veteran's pelvis, hips, and lower lumbar spine.  The radiologist provided an impression that there were degenerative changes in the lower lumbar spine, the bony pelvis was intact, the right hip demonstrated evidence of degenerative arthritis with joint space narrowing and osteophytic change, and the left hip was within normal limits.  

The Parties explained that due to this "inconsistency", the addendum should have been returned by the Board.  As to how this undermined the Board's decision in this case or, more importantly, the rational of the VA examiner, this is unclear, particularly in light of the fact that there is little evidence in support of the Veteran's central contentions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Watters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), in which the Federal Circuit held that a conclusory generalized lay statement suggesting a nexus between a current disability and service (or, as in this case, a service connected disability) would not suffice to meet the standard of subsection (B) of the statue, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

In any event, based on the rational provided by the joint motion, the matter was again remanded for a medical opinion that adequately addresses whether the Veteran's service-connected right foot condition caused or aggravated his lower extremity conditions.

The Veteran was afforded a VA examination in March 2011.  The examiner opined that "[the Veteran's] current lower back, hip, knee, and/or right leg condition is less likely as not caused by or a result of [a] service connected right foot condition" and "less likely as not permanently aggravated by [the] right foot condition."  He attributed the Veteran's current disabilities to age related degenerative changes, noting that the Veteran had worked doing heavy labor for many years after separation from service.  

Unfortunately, this examination was inadequate because the examiner failed to examine the Veteran's left knee or right leg.  The examiner also failed to provide a diagnosis for the left hip.  

The Veteran was afforded another VA examination in May 2012.  The examiner opined that the Veteran's knee conditions were at least as likely as not related to service, but also reported that the Veteran had right knee surgery prior to service.  The RO requested clarification from the examiner as to whether the right knee had been permanently aggravated by the Veteran's active military service, including by the Veteran's right foot disability, and, if so, requested that the examiner determine the baseline disability at entrance to service.  

In a June 2012 addendum, the examiner rendered the following opinion: 

After review of the patient's c-file and previous CPRS file, it is found that the patient had a right knee injury at age eight while riding his bike.  The patient did have an altered gait.  At age 71, the patient has had evidence of pretibial soft tissue swelling consistent with residuals of previous old trauma.  There are no significant arthritic changes noted.  The patient's hip x-rays reveal mild hip arthritis on the left and severe hip arthritis on the right.

With history of previous knee injury prior to service, I do not believe his current hip and knee complaints are due to his service connected foot condition.  I do not believe that his right knee or hip had been aggravated by the service due to his right foot disability.  I do believe it has been aggravated by its normal progression, age, and current weight of 168lbs.

Unfortunately, this opinion is also inadequate, particularly in light of the joint motion  and recent decisions of the Veterans Court.  The Board wishes to apologize for the delay in the adjudication of this case.   

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

No pre-existing injury to the Veteran's right knee is noted at the time of the Veteran's enlistment.  As a right knee disability was not noted when the Veteran was examined and enrolled in service, clear and convincing evidence is required to find both that the Veteran's current right knee disability pre-existed service (which, in this case, is clear) and that it was not aggravated by service.  

It is unclear from the record whether the VA examiner applied this more exacting standard in reaching his conclusions in the June 2012 addendum, based on the most recent case law.  Accordingly, the Board finds that a remand is required to clarify this matter.  

While the Board deeply regrets yet another delay in adjudicating a matter that has already been in appellate status for almost a decade, the Veteran's report to the May 2012 VA examiner that he had surgery on his right knee before he enlisted is highly relevant to the question of the etiology of the Veteran's various orthopedic disabilities and requires additional development.  	

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The claims file, to include a copy of this remand, must be made available to the examiner, the examiner must review the claims file, including this remand, and must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete rationale for all opinions rendered.  The examiner is asked to address the following: 

(a) Identify any and all disorders of the Veteran's low back, hips, knees, and right leg. 

(b) Provide an opinion as to whether there is clear and convincing evidence (obvious, manifest, un-debatable) that the Veteran had a right knee disability that pre-existed service and if so, whether there is clear and convincing evidence that this pre-existing disability was NOT permanently aggravated by service.  To show that a pre-existing disability was not aggravated by service, VA must show either that there was no increase in disability during service, or that any increase in disability was "due to the natural progression" of the condition.  

(c) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected right foot condition has caused any of the identified disorders of his low back, hips, knees, and/or right leg. 

(d) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected right foot condition has permanently worsened any of the identified disorders of his low back, hips, knees, and/or right leg.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

